Complainants filed a bill in the circuit court of Cook county to restrain the city from enforcing an ordinance regulating the laundry business, in which it was alleged they were engaged. A demurrer was filed to the bill. The court sustained the demurrer and dismissed the bill for want of equity. To reverse the decree dismissing their bill they prosecute this appeal.
Substantially the bill averred complainants, and each of them, are engaged in the business of commercial laundry agencies in the city of Chicago and have occupied premises described in the bill as commercial laundry agencies; that each of them (fifteen in number) was the owner of the business known as a hand laundry, stating the name and location of each for the periods stated; that each holds possession of his premises by virtue of a written lease, the leases ranging in terms from two to five years; that each of the places of business is uniquely located and that the locations command a good patronage from the residents of the locality; that patrons and residents have displayed an appreciation for their services and efforts; that their efforts *Page 99 
have been highly profitable and remunerative; that the upper floor or floors of the buildings in which they conduct their respective businesses are utilized for dwelling quarters and that the floor or floors are occupied by more than one family; that the nature of their business is such that patrons leave or deposit with them soiled wearing apparel and linens; that thereafter steam laundry companies operated by persons and firms other than complainants call for and collect them; that thereafter the soiled apparel and linens are washed and dried by the steam laundries and delivered and returned to complainants; that complainants hand-iron the same, so that the nature of their business does not include the washing, mixing and drying processes incident to the usual laundry business but only the service of acting as a depository of soiled apparel and linen and ironing same; that all their places of business are and have been operated and maintained in a sanitary and wholesome manner, and that nothing in the nature of operating the same is anywise injurious to the health of the residents of the city and the sanitation of the city; that on March 10, 1920, the city enacted an ordinance respecting the location, management and control of laundries, wherein it attempted to define what places of business shall be regarded as laundries for the purpose of the act. The sections of the ordinances are:
"Sec. 2375. Any place, building, structure, room, establishment or portion thereof, which is used for the purpose of washing, drying, starching or ironing shirts, dresses, underwear, collars, cuffs, or other wearing apparel, table, bed or other household linens, towels, curtains, draperies or other washable fabrics, such work being done for the general public, shall be deemed a laundry and subject to the provisions of this chapter.
"Sec. 2376. No person, firm or corporation shall conduct, operate, maintain or carry on the business of any laundry as defined in this chapter within the city limits without first obtaining a license so to do as hereafter provided. *Page 100 
"Sec. 2379. Any person, firm or corporation that shall hereafter establish, maintain, conduct, carry on or operate a laundry without first procuring a license shall be fined not less than $25 nor more than $200 for each offense, and each day shall be construed as a separate offense.
"Sec. 2393. No new laundry shall hereafter be established in any tenement house situated in the city of Chicago, and if any existing laundry shall be vacated, discontinued or unused for a period of more than six consecutive months, and thereafter be re-opened, such laundry shall be considered a new laundry."
It was further averred that the city, through its department of health, has established a rule that any building containing more than one business enterprise or more than one family occupying the same shall be considered a "tenement;" that in no one of the respective establishments of complainants is any washing of soiled wearing apparel or the washing of anything else done. The conclusion that complainants draw from the latter averment is that the city cannot lawfully designate their business as laundries. They allege that they properly made application for license and remitted the license fee, but notwithstanding the application for license the city refused to grant the same on the ground that each of them was in violation of the tenement section of the ordinance. Suits have been commenced to collect the penalties prescribed. Complainants averred that they had not an adequate remedy except in an equity proceeding for injunction.
Ten errors are assigned. The second is that the court below erred in sustaining the demurrer of defendants to the bill of complaint. If the bill stated any ground for equitable relief the demurrer should have been overruled.
Because of many of the perils and unsanitary conditions of the laundry business against which the ordinance in question is directed, it cannot be consistently contended that the ordinance has no reasonable relation or tendency to the promotion *Page 101 
of health of employees and of patrons. If there is a reasonable connection between any business or occupation and peril of employment therein, or to the public, a reasonable ground for regulation is presented. It is plain that unsanitary conditions affect, or may affect, not only those engaged in the business but those for whom the service of laundry work, in any of its aspects, is performed. The bill discloses that appellants do an extensive business. The process of laundering is done to cleanse clothing, bed linens and every other known article of like character. The danger to health and public safety renders the business a proper one for municipal regulation. The city, in the first instance, is the judge of the expediency of regulation. The bill avers that there is no need for inspection or regulation of the business of appellants, but they do not deny specifically that any of the unsanitary conditions exist against which the ordinance is leveled. If the several places where laundry work is done should be inspected by persons charged with the conservation of the health and safety of those employed and of patrons of the places, necessity for many safeguards might be found. At all events, having adopted means and prescribed methods to those ends, the city has the right, and as a correlative the duty is imposed upon it, to make, correct and enforce the regulations it has prescribed to that end. Police regulations could always be thwarted if, when they were sought to be enforced, they might be defeated by saying there is no occasion for inspection or for regulation. Inspection of factories, places of employment and all institutions involving health and safety of employees and the public is a proper and necessary incident of regulation. Under the police power things which are injurious to the public may be suppressed and prohibited. Other things which may or may not be injurious to the public, according to the manner in which they are managed, conducted and regulated, may be licensed for the purpose of regulation. (Condon v. Village of Forest Park,278 Ill. 218.) It is for the *Page 102 
courts to determine what are the subjects for the exercise of the police power and to determine whether an attempted exercise of the power in a particular instance is reasonably necessary to the comfort, morals, safety or welfare of the community, and the power is restricted by those provisions which forbid unequal laws or an arbitrary invasion of personal rights of property. To sustain an act or ordinance under the police power the court must be able to see that it tends in some degree to the prevention of offenses or the preservation of the public health, morals, safety or welfare. If it is manifest that a statute or ordinance has no such object but under the guise of a police regulation is an invasion of the property rights of the individual, it is the duty of the court to declare it void.Condon v. Village of Forest Park, supra.
This court held in Moy v. City of Chicago, 309 Ill. 242, andDon v. City of Chicago, 314 id. 201, that under clauses 66 and 78 of section I of article 5 of the Cities and Villages act the present ordinance, or one very similar, is authorized and is a valid exercise of the police power vested in cities by the legislature. In the former case it was said: "Before an ordinance can be sustained as an exercise of the police power it must tend in some degree toward the accomplishment of the object sought to be attained. If it clearly had no reasonable relation to any of the subjects over which municipalities are given authority of regulation and control the ordinance would be invalid as an unauthorized invasion of private rights. It is manifest that the laundry business is of that character which without proper regulation may create unsanitary and unhealthful conditions, and that by the employment therein of persons suffering from communicable or contagious diseases, or by the improper mixing and laundering of the soiled linens of different people, the health of the public is seriously endangered. There seems to be no doubt that the city had authority under paragraphs 66 and 78 to regulate the establishment and operation *Page 103 
of laundries and to provide a license fee to care for the additional expense incurred by the city in properly enforcing such regulation."
Appellants contend the ordinance in question cannot be sustained by clause 82 of section I of article 5 of the Cities and Villages act because that clause was held unconstitutional in People v. Kaul, 302 Ill. 317. That clause before its amendment, which was held to render it void, read: "To direct the location and regulate the use and construction of garages, * * * laundries and bathing beaches within the limits of the city or village." In Rippinger v. Niederst, 317 Ill. 264, the legal effect of declaring the clause void was presented. It was held that although the clause as amended was void, the effect of the decision was not to leave the section without clause 82, but to restore it to the section as it existed before the amendment. The contention of appellees, therefore, that the city has power to direct the location and regulate the use and construction of laundries is sustained by express legislative authority of clause 82 and by the principles underlying the decisions in the Moy case and the Don case. Being a regulatory ordinance, the power to require a license, and the payment of a license fee as an incident to regulation, is not illegal. (Aberdeen-Franklin Coal Co. v. City of Chicago, 315 Ill. 99.) The Aberdeen-Franklin case is cited by appellants in support of their contention. The case at bar differs from it. In that case there were no regulatory provisions in the ordinance. There were no conditions or regulations to which the applicant should conform in order to obtain and keep his license other than the payment of the license fee. There was no provision for inspection or supervision. Those omissions clearly distinguish that case from this and the others construing the laundry ordinance and applying to the laundry business the power to regulate it in the interest of the health of employees and the public. *Page 104 
But appellants contend they are not engaged in the laundry business. The basis of the contention is that a laundry is a place where clothing and other articles are washed and ironed. Inasmuch as they only conduct, as the bill avers, the business of receiving large quantities of unwashed, unclean clothes, linens of all sorts, bed clothes and articles from a heterogenous population as agents, have the washing done by others engaged in that sort of work and returned to their places, and by that process probably sterilized and rendered innocuous, therefore they should not be subject to inspection nor required to be licensed and to pay the license fee. But without proper inspection, which it is assumed is made, when soiled clothing, table, bed and other household linens are brought to the places of appellants and left with newly-washed clothing there is no guaranty that the fresh linens and other articles may not be contaminated and infected by those not yet subjected to the cleansing process. It is apparent that many opportunities for unsanitary conditions may exist, and that affords ample reason for inspection. Inspection is a necessary adjunct to regulation. Only by that means can proper regulation be provided for. From all that appears in the record, except averments of conclusions, the necessity of inspection of appellants' places is as great as of places where the complete process of laundering is performed. Indeed, the most careful protection in the washing department may be neutralized in the places of appellants.
Appellants contend that they are not engaged in the laundry business as laundries are defined in the dictionaries. They style themselves "hand laundries." If the patron, knowing nothing of their business, knows the definition of "laundry" as defined by lexicographers, he would assume his laundry is "washed and ironed" at the places of appellants. But appellants tell us that is not true. That situation affords a valid reason for the ordinance definition — as a place where laundry articles are "washed or ironed." Under *Page 105 
the insistence of appellants the concern doing the washing can successfully defend against enforcement of the ordinance by averring that it does not iron, starch or smooth the washed articles. The New International Dictionary defines "launder," to "wash, as clothes; to wash, and to smooth with a flat-iron or mangle; to wash and iron; as to launder shirts." The Century Dictionary defines "launder," "to wash and iron, as clothes; do up by washing, starching and ironing; now used especially of laundry work on a large scale." There is no apparent reason under the contention of appellants why, by dividing the work into three departments — washing, starching and ironing — a laundry may not avoid inspection and supervision by municipal authorities. The law is not so impractical, so weak nor so refined in its distinctions as to permit a wholesome enactment in the interest of public safety and welfare to be evaded by such shifts or devices. The ordinance defines laundry as any place, building, structure, room, establishment, premises, or portion thereof, which is used for the purpose of marking, sorting, washing, drying, starching or ironing the classes of articles therein mentioned. For the purpose of the ordinance, to avoid uncertainty of its application and to forestall evasion of its provisions, the definition of "laundry" in the ordinance was a proper incident to the power conferred to regulate laundries.
Appellants being engaged in the laundry business, no valid reason is assigned for the relief they ask. They have stated no facts that entitle them to relief. Being engaged in the laundry business and not having paid the license fee required there is no principle that authorizes the courts to aid them. If all they say is true, if they tender the fee required by the ordinance and the city refuses to grant them licenses they have an adequate remedy at law by mandamus to compel the issuance of the licenses. This court will not determine the moot question whether the ordinance defining tenements is valid. Appellants have not stated facts in their *Page 106 
bill constituting a defense to the demands of the city, and the demurrer was properly sustained. Don v. City of Chicago, supra.
The decree of the circuit court is affirmed.